DECISION
The application of the above-named defendant for a review of the sentence of 5 years imposed on February 3, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed, however, as a condition of the Defendant’s Parole, the Sentence Review Board recommends that she be allowed to seek treatment at the Lighthouse Program if accepted, and then be transferred to a Life Skills Center as soon as possible.
We wish to thank Jami Davenport of the Montana Defender Project for her assistance to the Defendant and to this Court.
*27SENTENCE REVIEW DIVISION
John S. Henson, Chairman, Joseph B. Gary, Robert J. Boyd